 1   BOWMAN AND BROOKE LLP
     Brian Takahashi (SBN: 146505)
 2   E-mail: Brian.Takahashi@bowmanandbrooke.com
     Lindsay G. Carlson (SBN: 235999)
 3   E-mail: Lindsay.Carlson@bowmanandbrooke.com
     Freddy I. Fonseca (SBN:311311)
 4   E-mail: Freddy.Fonseca@bowmanandbrooke.com
     970 West 190th Street, Suite 700
 5   Torrance, California 90502
     Tel No.: 310/ 768-3068                 NOTE: CHANGES MADE BY THE COURT
 6   Fax No.: 310/ 719-1019
 7   Attorneys for Defendant JAGUAR LAND ROVER NORTH AMERICA, LLC
 8
 9                        UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12   SAMIA NOWZARI, an individual; )            Case No. 2:18-cv-09576-DMG-JPR
                                    )
13                      Plaintiff,  )           (Removed from Los Angeles Superior
                                    )           Court – Case No. BC724477)
14         vs.                      )
                                    )           STIPULATED PROTECTIVE
15   JAGUAR LAND ROVER NORTH )                  ORDER; [PROPOSED] ORDER
     AMERICA, LLC, A Delaware       )
16   Limited Liability Company; and )           Action Filed: October 5, 2018
     DOES 1 through 20, inclusive,  )           Trial Date: None
17                                  )
                        Defendants. )           Assigned for all purposes to the Hon.
18                                  )           Dolly M. Gee
                                    )           in Courtroom 8C
19
20
             IT IS HEREBY STIPULATED by and between the Parties to Samia
21
     Nowzari v. Jaguar Land Rover North America, LLC, et. al., by and through their
22
     respective counsel of record, that in order to facilitate the exchange of information
23
     and documents which may be subject to confidentiality limitations on disclosure
24
     due to federal laws, state laws, and privacy rights, the Parties stipulate as follows:
25
             1.   In this Stipulation and Protective Order, the words set forth below
26
     shall have the following meanings:
27
                  a. "Proceeding" means the above-entitled proceeding Samia Nowzari
28


                                                                             2:18-cv-09576-DMG-JPR
     20301151v1                                 1
 1                   v. Jaguar Land Rover North America, LLC, et. al., United States
 2                   District Court – Central District, Western Division Case No.
 3                   2:18-cv-09576-DMG-JPR.
 4                b. "Court" means the Hon. Dolly M. Gee, or any other judge to which
 5                   this Proceeding may be assigned, including Court staff
 6                   participating in such proceedings.
 7                c. "Confidential" means any information which is in the possession of
 8                   a Designating Party who believes in good faith that such
 9                   information is entitled to confidential treatment under applicable
10                   law.
11                d. "Confidential Materials" means any Documents, Testimony or
12                   Information as defined below designated as "Confidential"
13                   pursuant to the provisions of this Stipulation and Protective Order.
14                e. "Designating Party" means the Party that designates Materials as
15                   "Confidential."
16                f. "Disclose" or "Disclosed" or "Disclosure" means to reveal,
17                   divulge, give, or make available Materials, or any part thereof, or
18                   any information contained therein.
19                g. "Documents" means (i) any "Writing," "Original," and "Duplicate"
20                   as those terms are defined by the Federal Rules of Evidence, which
21                   have been produced in discovery in this Proceeding by any person,
22                   and (ii) any copies, reproductions, or summaries of all or any part
23                   of the foregoing.
24                h. "Information" means the content of Documents or Testimony.
25                i. "Testimony" means all depositions, declarations or other testimony
26                   taken or used in this Proceeding.
27           2.   The Designating Party shall have the right to designate as
28   "Confidential" any Documents, Testimony or Information that the Designating


                                                                          2:18-cv-09576-DMG-JPR
     20301151v1                               2
 1   Party in good faith believes to contain non-public information that is entitled to
 2   confidential treatment under applicable law.
 3           3.     The entry of this Stipulation and Protective Order does not alter,
 4   waive, modify, or abridge any right, privilege or protection otherwise available to
 5   any Party with respect to the discovery of matters, including but not limited to any
 6   Party's right to assert the attorney-client privilege, the attorney work product
 7   doctrine, or other privileges, or any Party's right to contest any such assertion.
 8           4.     Any Documents, Testimony or Information to be designated as
 9   "Confidential" must be clearly so designated before the Document, Testimony or
10   Information is Disclosed or produced. The parties may agree that the case name
11   and number are to be part of the "Confidential" designation. The "Confidential"
12   designation should not obscure or interfere with the legibility of the designated
13   Information.
14                  a. For Documents (apart from transcripts of depositions or other
15                    pretrial or trial proceedings), the Designating Party must affix the
16                    legend "Confidential" on each page of any Document containing
17                    such designated Confidential Material.
18                  b. For Testimony given in depositions the Designating Party may
19                    either:
20                       i. identify on the record, before the close of the deposition, all
21                              "Confidential" Testimony, by specifying all portions of the
22                              Testimony that qualify as "Confidential;" or
23                       ii. designate the entirety of the Testimony at the deposition as
24                              "Confidential" (before the deposition is concluded) with the
25                              duty to identify more specific portions of the Testimony as
26                              to which protection is sought within 30 days following
27                              receipt of the deposition transcript. In circumstances where
28                              portions of the deposition Testimony are designated for


                                                                               2:18-cv-09576-DMG-JPR
     20301151v1                                   3
 1                         protection, the transcript pages containing "Confidential"
 2                         Information may be separately bound by the court reporter,
 3                         who must affix to the top of each page the legend
 4                         "Confidential," as instructed by the Designating Party.
 5                c. For Information produced in some form other than Documents, and
 6                   for any other tangible items, including, without limitation, compact
 7                   discs or DVDs, the Designating Party must affix in a prominent
 8                   place on the exterior of the container or containers in which the
 9                   Information or item is stored the legend "Confidential."
10                d. If only portions of the Information or item warrant protection, the
11                   Designating Party, to the extent practicable, shall identify the
12                   "Confidential" portions.
13           5.   The inadvertent production by any of the undersigned Parties or non-
14   Parties to the Proceedings of any Document, Testimony or Information during
15   discovery in this Proceeding without a "Confidential" designation, shall be without
16   prejudice to any claim that such item is "Confidential" and such Party shall not be
17   held to have waived any rights by such inadvertent production. In the event, that
18   any Document, Testimony or Information that is subject to a "Confidential"
19   designation is inadvertently produced without such designation, the Party that
20   inadvertently produced the document shall give written notice of such inadvertent
21   production within twenty (20) days of discovery of the inadvertent production,
22   together with a further copy of the subject Document, Testimony or Information
23   designated as "Confidential" (the "Inadvertent Production Notice"). Upon receipt
24   of such Inadvertent Production Notice, the Party that received the inadvertently
25   produced Document, Testimony or Information shall promptly destroy the
26   inadvertently produced Document, Testimony or Information and all copies
27   thereof, or, at the expense of the producing Party, return such together with all
28   copies of such Document, Testimony or Information to counsel for the producing


                                                                         2:18-cv-09576-DMG-JPR
     20301151v1                                 4
 1   Party and shall retain only the "Confidential" designated Materials. Should the
 2   receiving Party choose to destroy such inadvertently produced Document,
 3   Testimony or Information, the receiving Party shall notify the producing Party in
 4   writing of such destruction within ten (10) days of receipt of written notice of the
 5   inadvertent production. This provision is not intended to apply to any inadvertent
 6   production of any Information protected by attorney-client or work product
 7   privileges. In the event, that this provision conflicts with any applicable law
 8   regarding waiver of confidentiality through the inadvertent production of
 9   Documents, Testimony or Information, such law shall govern.
10           6.   In the event that counsel for a Party receiving Documents, Testimony
11   or Information in discovery designated as "Confidential" objects to such
12   designation with respect to any, or all, of such items, said counsel shall advise
13   counsel for the Designating Party, in writing, of such objections, the specific
14   Documents, Testimony or Information to which each objection pertains, and the
15   specific reasons and support for such objections (the "Designation Objections").
16   Counsel for the Designating Party shall have thirty (30) days from receipt of the
17   written Designation Objections to either (a) agree in writing to de-designate
18   Documents, Testimony or Information pursuant to any or all of the Designation
19   Objections and/or (b) file a motion with the Court under Local Rule 37 seeking to
20   uphold any or all designations on Documents, Testimony or Information addressed
21   by the Designation Objections (the "Designation Motion"). Pending a resolution of
22   the Designation Motion by the Court, any, and all existing designations on the
23   Documents, Testimony or Information at issue in such Motion shall remain in
24   place. The Designating Party shall have the burden on any Designation Motion of
25   establishing the applicability of its "Confidential" designation. In the event, that the
26   Designation Objections are neither timely agreed to nor timely addressed in the
27   Designation Motion, then such Documents, Testimony or Information shall be de-
28   designated in accordance with the Designation Objection applicable to such


                                                                             2:18-cv-09576-DMG-JPR
     20301151v1                                 5
 1   material.
 2           7.   Access to and/or Disclosure of Confidential Materials designated as
 3   "Confidential" shall be permitted only to the following persons:
 4                a. the Court;
 5                b. (1) Attorneys of record in the Proceedings and their affiliated
 6                   attorneys, paralegals, clerical and secretarial staff employed by
 7                   such attorneys who are actively involved in the Proceedings and
 8                   are not employees of any Party.       (2) In-house counsel to the
 9                   undersigned Parties and the paralegal, clerical and secretarial staff
10                   employed by such counsel. Provided, however, that each non-
11                   lawyer given access to Confidential Materials shall be advised that
12                   such Materials are being Disclosed pursuant to, and are subject to,
13                   the terms of this Stipulation and Protective Order and that they
14                   may not be Disclosed other than pursuant to its terms;
15                c. those officers, directors, partners, members, employees and agents
16                   of all non-designating Parties that counsel for such Parties deems
17                   necessary to aid counsel in the prosecution and defense of this
18                   Proceeding; provided, however, that prior to the Disclosure of
19                   Confidential Materials to any such officer, director, partner,
20                   member, employee or agent, counsel for the Party making the
21                   Disclosure shall deliver a copy of this Stipulation and Protective
22                   Order to such person, shall explain that such person is bound to
23                   follow the terms of such Order, and shall secure the signature of
24                   such person on a statement in the form attached hereto as Exhibit
25                   "A;"
26                d. court reporters in this Proceeding (whether at depositions,
27                   hearings, or any other proceeding);
28                e. any deposition, trial or hearing witness in the Proceeding who


                                                                          2:18-cv-09576-DMG-JPR
     20301151v1                               6
 1                   previously has had access to the Confidential Materials, or who is
 2                   currently or was previously an officer, director, partner, member,
 3                   employee or agent of an entity that has had access to the
 4                   Confidential Materials;
 5                f. any deposition or non-trial hearing witness in the Proceeding who
 6                   previously did not have access to the Confidential Materials;
 7                   provided, however, that each such witness given access to
 8                   Confidential Materials shall be advised that such Materials are
 9                   being Disclosed pursuant to, and are subject to, the terms of this
10                   Stipulation and Protective Order and that they may not be
11                   Disclosed other than pursuant to its terms once they agree to be
12                   bound by it ;
13                g. mock jury participants, provided, however, that prior to the
14                   Disclosure of Confidential Materials to any such mock jury
15                   participant, counsel for the Party making the Disclosure shall
16                   deliver a copy of this Stipulation and Protective Order to such
17                   person, shall explain that such person is bound to follow the terms
18                   of such Order; and shall secure the signature of such person on a
19                   statement in the form attached hereto as Exhibit "A".
20                h. outside experts or expert consultants consulted by the undersigned
21                   Parties or their counsel in connection with the Proceeding, whether
22                   or not retained to testify at any oral hearing; provided, however,
23                   that prior to the Disclosure of Confidential Materials to any such
24                   expert or expert consultant, counsel for the Party making the
25                   Disclosure shall deliver a copy of this Stipulation and Protective
26                   Order to such person, shall explain its terms to such person, and
27                   shall secure the signature of such person on a statement in the form
28                   attached hereto as Exhibit "A". It shall be the obligation of counsel,


                                                                           2:18-cv-09576-DMG-JPR
     20301151v1                                7
 1                    upon learning of any breach or threatened breach of this
 2                    Stipulation and Protective Order by any such expert or expert
 3                    consultant, to promptly notify counsel for the Designating Party of
 4                    such breach or threatened breach; and
 5                 i. any other person that the Designating Party agrees to in writing.
 6           8.    Confidential Materials shall be used by the persons receiving them
 7   only for the purposes of preparing for, conducting, participating in the conduct of,
 8   and/or prosecuting and/or defending the Proceeding, and not for any business or
 9   other purpose whatsoever.
10           9.    Any Party to the Proceeding (or other person subject to the terms of
11   this Stipulation and Protective Order) may ask the Court, after appropriate notice to
12   the other Parties to the Proceeding, to modify or grant relief from any provision of
13   this Stipulation and Protective Order.
14           10.   Entering in to, agreeing to, and/or complying with the terms of this
15   Stipulation and Protective Order shall not:
16                 a. operate as an admission by any person that any particular
17                    Document, Testimony or Information marked "Confidential"
18                    contains or reflects trade secrets, proprietary, confidential or
19                    competitively sensitive business, commercial, financial or personal
20                    information; or
21                 b. prejudice in any way the right of any Party (or any other person
22                    subject to the terms of this Stipulation and Protective Order):
23                       i. to seek a determination by the Court of whether any
24                          particular Confidential Material should be subject to
25                          protection as "Confidential" under the terms of this
26                          Stipulation and Protective Order; or
27                       ii. to seek relief from the Court on appropriate notice to all
28                          other Parties to the Proceeding from any provision(s) of this


                                                                            2:18-cv-09576-DMG-JPR
     20301151v1                                8
 1                          Stipulation and Protective Order, either generally or as to
 2                          any particular Document, Material or Information.
 3           11.   Any Party to the Proceeding who has not executed this Stipulation and
 4   Protective Order as of the time it is presented to the Court for signature may
 5   thereafter become a Party to this Stipulation and Protective Order by its counsel's
 6   signing and dating a copy thereof and filing the same with the Court, and serving
 7   copies of such signed and dated copy upon the other Parties to this Stipulation and
 8   Protective Order.
 9           12.   Any Information that may be produced by a non-Party witness in
10   discovery in the Proceeding pursuant to subpoena or otherwise may be designated
11   by such non-Party as "Confidential" under the terms of this Stipulation and
12   Protective Order, and any such designation by a non-Party shall have the same
13   force and effect, and create the same duties and obligations, as if made by one of
14   the undersigned Parties hereto. Any such designation shall also function as a
15   consent by such producing Party to the authority of the Court in the Proceeding to
16   resolve and conclusively determine any motion or other application made by any
17   person or Party with respect to such designation, or any other matter otherwise
18   arising under this Stipulation and Protective Order.
19           13.   If any person subject to this Stipulation and Protective Order who has
20   custody of any Confidential Materials receives a subpoena or other process
21   ("Subpoena") from any government or other person or entity demanding
22   production of Confidential Materials, the recipient of the Subpoena shall promptly
23   give notice of the same by electronic mail transmission, followed by either express
24   mail or overnight delivery to counsel of record for the Designating Party, and shall
25   furnish such counsel with a copy of the Subpoena unless prohibited by law from
26   doing so. Upon receipt of this notice, the Designating Party may, in its sole
27   discretion and at its own cost, move to quash or limit the Subpoena, otherwise
28   oppose production of the Confidential Materials, and/or seek to obtain confidential


                                                                          2:18-cv-09576-DMG-JPR
     20301151v1                                9
 1   treatment of such Confidential Materials from the subpoenaing person or entity to
 2   the fullest extent available under law. The recipient of the Subpoena may not
 3   produce any Documents, Testimony or Information pursuant to the Subpoena prior
 4   to the date specified for production on the Subpoena.
 5            14.   Nothing in this Stipulation and Protective Order shall be construed to
 6   preclude either Party from asserting in good faith that certain Confidential
 7   Materials require additional protection. The Parties shall meet and confer to agree
 8   upon the terms of such additional protection.
 9            15.   If, after execution of this Stipulation and Protective Order, any
10   Confidential Materials submitted by a Designating Party under the terms of this
11   Stipulation and Protective Order is Disclosed by a non-Designating Party to any
12   person other than in the manner authorized by this Stipulation and Protective
13   Order, the non-Designating Party responsible for the Disclosure shall bring all
14   pertinent facts relating to the Disclosure of such Confidential Materials to the
15   immediate attention of the Designating Party.
16            16.   This Stipulation and Protective Order is entered in to without
17   prejudice to the right of any Party to knowingly waive the applicability of this
18   Stipulation and Protective Order to any Confidential Materials designated by that
19   Party. If the Designating Party uses Confidential Materials in a non-Confidential
20   manner, then the Designating Party shall advise that the designation no longer
21   applies.
22            17.   Where any Confidential Materials, or Information derived from
23   Confidential Materials, is included in any motion or other proceeding, the party
24   shall follow the rules applicable to the Court and venue of the proceeding.
25            18.   The Parties shall meet and confer regarding the procedures for use of
26   Confidential Materials at trial and shall move the Court for entry of an appropriate
27   order.
28            19.   Nothing in this Stipulation and Protective Order shall affect the


                                                                           2:18-cv-09576-DMG-JPR
     20301151v1                                10
 1   admissibility into evidence of Confidential Materials, or abridge the rights of any
 2   person to seek judicial review or to pursue other appropriate judicial action with
 3   respect to any ruling made by the Court concerning the issue of the status of
 4   Protected Material.
 5            20.   This Stipulation and Protective Order shall continue to be binding
 6   after the conclusion of this Proceeding and all subsequent proceedings arising from
 7   this Proceeding, except that a Party may seek the written permission of the
 8   Designating Party or may move the Court for relief from the provisions of this
 9   Stipulation and Protective Order. To the extent permitted by law, the Court shall
10   retain jurisdiction to enforce, modify, or reconsider this Stipulation and Protective
11   Order, even after the Proceeding is terminated.
12            21.   Within ninety (90) days after the conclusion of this case, counsel for
13   the Party who has received Confidential Materials shall either: (a) return to the
14   Designating Party the Confidential Materials, including any Document which any
15   such Party disclosed to any Qualified Person, or (b) securely destroy the
16   Confidential Materials, including any Documents which any such Party disclosed
17   to any Qualified Person, and certify in writing such destruction to the Designating
18   Party.
19            22.   Nothing in this Protective Order shall limit any Party’s right to
20   disclose to any person, or use for any purpose, its own information and
21   Documents.
22            23.   After this Stipulation and Protective Order has been signed by counsel
23   for all Parties, it shall be presented to the Court for entry. Counsel agree to be
24   bound by the terms set forth herein with regard to any Confidential Materials that
25   have been produced before the Court signs this Stipulation and Protective Order.
26            24.   The Parties and all signatories to the Certification, attached hereto as
27   Exhibit "A," agree to be bound by this Stipulation and Protective Order pending its
28   approval and entry by the Court. In the event, that the Court modifies this


                                                                            2:18-cv-09576-DMG-JPR
     20301151v1                                 11
 1   Stipulation and Protective Order, or in the event, that the Court enters a different
 2   Protective Order, the Parties agree to be bound by this Stipulation and Protective
 3   Order until, such time as the Court may enter such a different Order. It is the
 4   Parties' intent to be bound by the terms of this Stipulation and Protective Order
 5   pending its entry so, as to allow for immediate production of Confidential
 6   Materials under the terms herein.
 7           This Stipulation and Protective Order may be executed in counterparts.
 8
 9   DATED: March 6, 2019                   THE BARRY LAW FIRM
10
11
12                                          BY:          /s/
                                                   David N. Barry
13                                                 Attorneys for Plaintiff
                                                   Samia Nowzari
14
15
16
     DATED: March 4, 2019                   BOWMAN AND BROOKE LLP
17
18
19
                                            BY: ______/s/______________________
20                                               Brian Takahashi
                                                 Lindsay G. Carlson
21                                               Autumn E. Lewis
                                                 Freddy I. Fonseca
22                                               Attorneys for Defendant
                                                 JAGUAR LAND ROVER NORTH
23                                               AMERICA, LLC
24
25
26
27
28


                                                                             2:18-cv-09576-DMG-JPR
     20301151v1                               12
 1                                         EXHIBIT A
 2       CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
 3            I hereby acknowledge that I, __________________________________
 4   [NAME], __________________________________________ [POSITION AND
 5   EMPLOYER], am about to receive Confidential Materials supplied in connection
 6   with the Proceeding, Samia Nowzari v. Jaguar Land Rover North America, LLC,
 7   et. al., United States District Court – Central District, Western Division Case No.
 8   2:18-cv-09576-DMG-JPR.          I certify that I understand that the Confidential
 9   Materials are provided to me subject to the terms and restrictions of the Stipulation
10   and Protective Order filed in this Proceeding. I have been given a copy of the
11   Stipulation and Protective Order; I have read it, and I agree to be bound by its
12   terms.
13            I understand that Confidential Materials, as defined in the Stipulation and
14   Protective Order, including any notes or other records that may be made regarding
15   any such materials, shall not be Disclosed to anyone except as expressly permitted
16   by the Stipulation and Protective Order. I will not copy or use, except solely for
17   the purposes of this Proceeding, any Confidential Materials obtained pursuant to
18   this Protective Order, except as provided therein or otherwise ordered by the Court
19   in the Proceeding. I further understand that I am to retain all copies of all
20   Confidential Materials provided to me in the Proceeding in a secure manner, and
21   that all copies of such Materials are to remain in my personal custody until
22   termination of my participation in this Proceeding, whereupon the copies of such
23   Materials will be returned to counsel who provided me with such Materials.
24            I declare under penalty of perjury, under the laws of the State of California,
25   that the foregoing is true and correct.               Executed this ______ day of
26   _______________, 201___, at ____________________________.
27
28   DATED: _________________                        BY:


                                                                            2:18-cv-09576-DMG-JPR
     20301151v1                                 13
 1                                    ORDER
 2           GOOD CAUSE APPEARING, the Court hereby approves this Stipulation
 3   and Protective Order.
 4           IT IS SO ORDERED.
 5
 6   DATED: March 19, 2019
                                              Honorable Jean P. Rosenbluth
 7                                            U.S. Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                   2:18-cv-09576-DMG-JPR
     20301151v1                          14
